Citation Nr: 1633432	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  16-31 597	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred on April 22, 2015.

(The issue of entitlement to a disability rating in excess of 20 percent for diabetes is addressed in a separate Board decision; the issues of entitlement to service connection for an eye disability, obstructive sleep apnea and hypertension are addressed in a separate Board; the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in a separate Board decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 decision by the North Florida/South Georgia Veterans Health System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2016 decision by the North Florida/South Georgia Veterans Health System denied a claim for medical reimbursement of non-service connected emergency medical care.  In June 2016, the Veteran submitted a timely Notice of Disagreement (NOD) via VA Form 21-0958 (Notice of Disagreement) as to this issue.  When a NOD has been filed with regard to an issue, and a Statement of the Case (SOC) has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that the timely NOD was not previously recognized in the electronic Veterans Appeals Control and Locator System (VACOLS).  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  See 38 U.S.C.A. § 7105(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

Issue a SOC regarding the claim for entitlement to payment or reimbursement of private medical expenses incurred on April 22, 2015.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




